Exhibit 10.1





United States Department of the Treasury
1500 Pennsylvania Avenue, NW
Washington, D.C. 20220
 
September 12, 2012
 
 
Ladies and Gentlemen:
 
Reference is made to that certain Letter Agreement incorporating the Securities
Purchase Agreement – Standard Terms (the “Securities Purchase Agreement”), dated
as of the date set forth on Schedule A hereto, between the United States
Department of the Treasury (the “Investor”) and the company set forth on
Schedule A hereto (the “Company”). Capitalized terms used but not defined herein
shall have the meanings assigned to them in the Securities Purchase
Agreement.  Pursuant to the Securities Purchase Agreement, at the Closing, the
Company issued to the Investor the number of shares of the series of its
preferred stock set forth on Schedule A hereto (the “Preferred Shares”) and a
warrant to purchase the number of shares of its common stock set forth on
Schedule A hereto (the “Warrant”).
 
In connection with the consummation of the repurchase (the “Repurchase”) by the
Company from the Investor, on the date hereof, of the number of Preferred Shares
listed on Schedule A hereto (the “Repurchased Preferred Shares”), as permitted
by the Emergency Economic Stabilization Act of 2008, as amended by the American
Recovery and Reinvestment Act of 2009:
 
(a) The Company hereby acknowledges receipt from the Investor of the share
certificate set forth on Schedule A hereto representing the Preferred Shares;
and 
 
(b) The Investor hereby acknowledges receipt from the Company of a wire transfer
to the account of the Investor set forth on Schedule A hereto in immediately
available funds of the aggregate purchase price set forth on Schedule A hereto,
representing payment in full for the Repurchased Preferred Shares at a price per
share equal to the Liquidation Amount per share, together with any accrued and
unpaid dividends to, but excluding, the date hereof. 
 
The Investor and the Company hereby agree that, notwithstanding Section 4.4 of
the Securities Purchase Agreement, immediately following consummation of the
Repurchase, but subject to compliance with applicable securities laws, the
Investor shall be permitted to Transfer all or a portion of the Warrant with
respect to, and/or exercise the Warrant for, all or a portion of the number of
shares of Common Stock issuable thereunder, at any time and without limitation,
and Section 4.4 of the Securities Purchase Agreement shall be deemed to be
amended in order to permit the foregoing.  The Company shall take all steps as
may be reasonably requested by the Investor to facilitate any such Transfer.
 
In accordance with Section 4.9(b) of the Securities Purchase Agreement (the
“Warrant Repurchase Notice”), the Company has delivered to the Investor a notice
of intent to repurchase the Warrant.  In the event that the Company and the
Investor fail to agree on the Fair Market Value of the Warrant pursuant to the
procedures (including the Appraisal Procedure), and in accordance with the time
periods, set forth in Section 4.9(c) of the Securities Purchase Agreement or the
Company revokes the delivery of such Warrant Repurchase Notice, then the
Investor hereby provides notice of its intention to sell the Warrant.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
This letter agreement will be governed by and construed in accordance with the
federal law of the United States if and to the extent such law is applicable,
and otherwise in accordance with the laws of the State of New York applicable to
contracts made and to be performed entirely within such State.
 
This letter agreement may be executed in any number of separate counterparts,
each such counterpart being deemed to be an original instrument, and all such
counterparts will together constitute the same agreement.  Executed signature
pages to this letter agreement may be delivered by facsimile and such facsimiles
will be deemed sufficient as if actual signature pages had been delivered.
 


[Remainder of this page intentionally left blank]
 

 
 

--------------------------------------------------------------------------------

 


In witness whereof, the parties have duly executed this letter agreement as of
the date first written above.
 
 

 
UNITED STATES DEPARTMENT OF THE TREASURY
             
By:
/s/ Timothy G. Massad    
Name:  Timothy G. Massad
   
Title:  Assistant Secretary for Financial Stability
           
COMPANY: INDIANA COMMUNITY BANCORP
             
By:
/s/ John K. Keach    
Name: John K. Keach
   
Title:   President and CEO
     




 
 

--------------------------------------------------------------------------------

 

SCHEDULE A
 
General Information:



 
Date of Letter Agreement incorporating the Securities Purchase Agreement:
December 12, 2008
 
Name of the Company:
Indiana Community Bancorp
 
Corporate or other organizational form of the Company:
Corporation
 
Jurisdiction of organization of the Company:
State of Indiana
 
Number and series of preferred stock issued to the Investor at the Closing:
21,500 Fixed Rate Cumulative Perpetual Preferred Stock, Series A
 
Number of Initial Warrant Shares:
188,707



 
Terms of the Repurchase:



 
Number of Preferred Shares repurchased by the Company:
21,500
 
Share certificate number (representing the Preferred Shares previously issued to
the Investor at the Closing):
Certificate Number A
 
Per share Liquidation Amount of Preferred Shares:
$1,000
 
Accrued and unpaid dividends on Preferred Shares:
$80,625.00
 
Aggregate purchase price for Repurchased Preferred Shares:
$21,580,625.00

 

 
Investor wire information for payment of purchase price:
ABA Number: 021000018
Bank: The Bank of New York Mellon
Account Name: BETA EESA Preferred Account
Account Number: GLA/111567
 

 
 
 
 

--------------------------------------------------------------------------------